SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

658
KA 10-01414
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JAQUAN O., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (J. MICHAEL MARION OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered June 17, 2010. Defendant was
adjudicated a youthful offender upon his plea of guilty to attempted
robbery in the second degree.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court